          Case 1:15-cv-00903-RA Document 65 Filed 12/08/20 Page 1 of 2




                                        December 8, 2020

The Honorable Ronnie Abrams, United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2203
New York, NY 10007
(212) 805-0284

       Re:     United States ex rel. Hart v. McKesson Corp., No. 1:15-cv-00903-RA

Dear Judge Abrams:

        Relator Adam Hart respectfully submits this response to the Defendants’ Notice of
Supplemental Authority filed on December 7, 2020. Defendants claim that United States ex rel.
Suarez v. AbbVie, Inc., 2020 WL 7027446 (N.D. Ill. Nov. 30, 2020) provides “further support”
for their Motion to Dismiss. In reality, this recent decision confirms that, even if a “substantial
and independent value” standard exists for determining what constitutes an illegal kickback (and
it does not), the Margin Analyzer and Regimen Profiler easily satisfy that standard.

         In Suarez, the relator alleged that a pharmaceutical company gave kickbacks to
physicians related to its drug Humira in the form of a support service called the Ambassador
Program, which allegedly generated time-saving benefits, allowing doctors to “see more patients,
bill for more patients, and boost the bottom line.” Id. at *1, 4 (internal citations and alterations
omitted). The court found the allegations gave rise to “an inference that Ambassadors’ services
confer substantial independent value on physicians,” since “the Ambassador Program extend[ed]
well beyond basic product support” for Humira and “reduc[ed] [physicians’] administrative
work,” even for physicians that did not prescribe Humira. Id. at *9, 10 (internal citations
omitted). Thus, the court held that the relator had adequately pled that “Ambassadors’ services
confer substantial independent value on physicians.” Id. at *10. Like the Ambassador Program,
the Margin Analyzer and Regimen Profiler eliminate an expense for physicians. See Am. Coml.
¶ 110. Defendants’ sales personnel specifically emphasized how the Margin Analyzer “can be
used to increase practice group revenue while reducing administrative costs.” Id. ¶ 64. And the
fact that these value-added business tools were provided free to physician practices, but only if
the practice committed to purchasing the majority of their drugs from Defendants, see id. ¶ 69,
establishes that these tools are not integrally related to Defendants’ sale of drugs.
          Case 1:15-cv-00903-RA Document 65 Filed 12/08/20 Page 2 of 2




The Honorable Ronnie Abrams
December 8, 2020
Page 2

        Defendants correctly note that the Suarez court did limit the relator’s claims to a specific
geographic area, finding that the complaint did not contain sufficient allegations of nationwide
conduct. See Suarez, 2020 WL 7027446, at *13. Here, by contrast, Relator has specifically pled
that Defendants’ provided illegal kickbacks to practice groups nationwide. See Am. Compl.
¶¶ 53, 107, 122. This portion of the Suarez opinion is therefore irrelevant.


                                                      Respectfully submitted,

                                                      /s/ Andrew C. Shen
                                                      Andrew C. Shen
                                                      James M. Webster, pro hac vice
                                                      David L. Schwarz, pro hac vice
                                                      Bradley E. Oppenheimer, pro hac vice
                                                      Kellogg, Hansen, Todd,
                                                        Figel & Frederick, P.L.L.C.
                                                      1615 M Street, NW, Suite 400
                                                      Washington, DC 20036
                                                      Tel: (202) 326-7900
                                                      Fax: (202) 326-7999
                                                      ashen@kellogghansen.com
                                                      jwebster@kellogghansen.com
                                                      dschwarz@kellogghansen.com
                                                      boppenheimer@kellogghansen.com

                                                      Counsel for Relator Adam Hart


cc: Counsel for Defendants
